
	
		II
		112th CONGRESS
		2d Session
		S. 2304
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2012
			Ms. Mikulski introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to allow
		  chiropractors to provide items and services through private contracts under the
		  Medicare program.
	
	
		1.Short titleThis Act may be cited as the
			 Chiropractors Equity
			 Act.
		2.Allowing
			 chiropractors to provide items and services through private contracts
			(a)In
			 generalSection 1802(b)(5)(B) of the Social Security Act (42
			 U.S.C. 1395a(b)(5)(B)) is amended by striking paragraphs (1), (2), (3),
			 and (4) of section 1861(r) and inserting section
			 1861(r).
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to contracts entered into on and after the date of enactment of this
			 Act.
			
